                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


WOUAFF WOUAFF LLC,

                       Plaintiff,

v.                                                               Case No: 6:18-cv-418-Orl-41TBS

MELISSA T. MCELORY,

                       Defendant.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Default Judgment

(Doc. 16). United States Magistrate Judge Thomas B. Smith submitted a Report and

Recommendation (“R&R,” Doc. 17), in which he recommends the Court deny Plaintiff’s Motion

and dismiss the Complaint (Doc. 1) for lack of subject matter jurisdiction. Judge Smith found that

Plaintiff failed to state a federal cause of action under the Defend Trade Secrets Act (“DTSA”),

the only potential basis for subject matter jurisdiction within the Complaint. (Id. at 4). As a result,

Judge Smith reasoned that the Court cannot exercise supplemental jurisdiction over Plaintiff’s

remaining state law claims. (Id. at 6). See Maughon v. City of Covington, 505 F. App’x. 818, 823

(11th Cir. 2013) (rejecting the “claim that the district court should take supplemental jurisdiction

of her state law claims” when federal claims were already resolved). Judge Smith also reasoned

that Plaintiff should be given leave to amend the Complaint “out of an abundance of caution.”

(Doc. 17 at 7).

       Plaintiff filed what it contends is an Objection to the R&R. (Doc. 19). However, in the

Objection, Plaintiff concedes that it has not alleged, and cannot allege, a cause of action under the




                                             Page 1 of 2
DTSA. (Id. at 2). Plaintiff requests that the Court dismiss only the DTSA claim––Count II––and

that the case be “remanded to a state court sitting in Orange County, Florida.” (Id. at 2–3).

       After an independent de novo review the Court agrees with the analysis set forth in the

R&R, with the exception that the case will be dismissed without leave to amend. Because Plaintiff

concedes that it has not and cannot state a federal cause of action, amendment would be futile.

Additionally, Plaintiff’s request for remand will be denied. Plaintiff brought this case in federal

court; thus, remand is improper.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. To the extent that it is consistent with this Order, the Report and Recommendation

               (Doc. 17) is ADOPTED and CONFIRMED and made a part of this Order.

           2. Plaintiff’s Objection to the Report and Recommendation (Doc. 19), to the extent it

               may be construed as a motion to remand, is DENIED.

           3. Plaintiff’s Motion for Entry of Default Judgment (Doc. 16) is DENIED.

           4. The Complaint (Doc. 1) is DISMISSED for lack of subject matter jurisdiction.

           5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on April 3, 2019.




Copies furnished to:

Counsel of Record



                                            Page 2 of 2
